DETAILED ACTION
	This Office Action is in responsive to Applicants’ Responses filed on 10/25/2021. Claims 31-40 are pending for examination. Claim 31 is independent Claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 38 is allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31-37 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farraro et al. (U.S. 2013/0312083 hereinafter Farraro) in view of Teng et al. (U.S. 2010/0248689 hereinafter Teng) in further view of Hofmeister et al. (U.S. 2006/0284852 hereinafter Hofmeister).		
As Claim 31, Farraro teaches a method comprising: 
generating, by a computing device, a user interface of a trading application (Farraro (¶0023 line 12-18), widget displays trading application such as stock, quote and auction listing), wherein the user interface includes a lockable portion (Farraro (¶0023 line 12-18, ¶0025 line 6-12, fig. 2, ¶0029 line 4-8, fig. 5), fig. 2 shows a locked widget. Since the widget is locked, interactive features are not available. Widget in figure 5 displays auction information (market  and a single activation control that corresponds to an unlock region (Farraro (¶0026 line 6-10, fig. 3), lock icon 202 is an activation control on the top right corner (an unlock region)); 
detecting, by a gestural input detecting module of the computing device (Farraro (¶0064 line 1-2, fig. 17 item 1702), processor), a first detected gestural input with respect to the single activation control of the user interface (Farraro (¶0026 line 6-10, fig. 3 item 202), user input is allowed to change the lock state of the widget. User input is directed to the activation control 202); 
detecting, by a mode change detecting module of the computing device, a first gestural event with respect to the single activation control associated with the first detected gestural input (Farraro (¶0026 line 6-10), mode management module allows a mode change (unlocking the widget)); 
unlocking, by a mode management module of the computing device, in response to the mode change detecting module detecting the first gestural event with respect to the single activation control associated with the first detected gestural input, the lockable portion of the user interface to enable user interaction with activated components associated with the trading application (Farraro (¶0030 line 5-8), unlocked widget enable user interactions with activated component (interactive features)), and  
locking, by the mode management module, the lockable portion of the user interface, to disable user interaction with the activated components associated with trading application (Farraro (¶0023 line 12-18, ¶0025 line 6-12, fig. 2, ¶0029 line 4-8, fig. 5), fig. 2 shows a locked widget. Since the widget is locked, interactive features are not available. Widget in figure 5 displays auction information (market data)),
	Farraro may not explicitly disclose Teng teaches:

wherein the first gesture event includes a continued hold of the single activation control after the selection of the single activation control by the first detected gesture input (Teng (¶0034 line 3-8, fig. 2 item 208, user drag a corner 208 (activation control) to unlock the screen, ¶0036, fig. 3, second gesture input (lift up user’s hand before the gesture pass a threshold) is detected);
wherein the second gesture event includes a release of the single activation control to end the continued hold of the single activation control (Teng (¶0036, fig. 3, second gesture input (lift up user’s hand before the gesture pass a threshold) is detected. Screen is locked based on the detection of second gesture)
in response to the mode change detecting module detecting the second gestural event with respect to the single activation control associated with the second detected gestural input (Teng (¶0036, fig. 3, second gesture input (lift up user’s hand before the gesture pass a threshold) is detected. Screen is locked based on the detection of second gesture),whwere
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify gesture module of Farraro to instead be a gesture module taught by Teng, with a reasonable expectation of success. The motivation for replacing the gesture module of Farraro with the gesture module of Teng would be to allow user to easily recognize how to unlock the communication device without a text descriptor or other physical control descriptor (Teng (¶0022 line 8-10)).
	Ferraro in view of Teng may not explicitly disclose while Hofmeister teaches:
enable user interaction with activated components associated with the trading application during the continued hold of the single activation control (Hofmeister (¶0051, fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flap area 122 of Farraro in view of Teng to instead be a flap area 606 taught by Hofmeister, with a reasonable expectation of success. The motivation for replacing the flap of Farraro in view of Teng with the flap module of Hofmeister would be “to help to avoid the unintended execution of the function, while also reducing the visual clutter of a display” (Hofmeister (¶0009)).

As Claim 32, besides Claim 31, Farraro in view of Teng in further view of Hofmeister teaches: 
further including initiating, by the mode change detecting module of the computing device, a delay period in response to the mode change detecting module detecting the first detected gestural input with respect to the single activation control of the user interface (Hofmeister (¶0055, fig. 7B), user can lift up finger and move to select the activated function. The user secondary interface is delayed for a predetermined period of time before it is turned back to a flap).

As Claim 33, besides Claim 31, Farraro in view of Teng in further view of Hofmeister teaches further including moving, by the computing device, the single activation control from a current location on the user interface to a different location of the user interface when the mode change detecting module detects the first detected gestural input with respect to the single activation control (Teng (¶0034, fig. 2), first gestural input moves the corner 208 across the screen).  

As Claim 34, besides Claim 33, Farraro in view of Teng in further view of Hofmeister teaches wherein the single activation control is moved to the different location of the user interface in response to user feedback (Teng (¶0034, fig. 2), first gestural input moves the corner 208 across the screen).  

As Claim 35, besides Claim 31, Farraro in view of Teng in further view of Hofmeister teaches further including changing, by the computing device, a size of the single activation control when the mode change detecting module detects the first detected gestural input with respect to the single activation control (Teng (¶0034, fig. 2), first gestural input moves the corner 208 across the screen. The corner become bigger when corner 208 is move further across).  

As Claim 36, besides Claim 31, Farraro in view of Teng in further view of Hofmeister teaches further including changing, by the computing device, the single activation control to a substantially transparent control when the mode change detecting module detects the first detected gestural input with respect to the single activation control (Teng (¶0037, fig. 3), activation control is not displayed (substantially transparent) after the device is unlocked).

As Claim 37, besides Claim 32, Farraro in view of Teng in further view of Hofmeister teaches wherein the first gestural event is detected at the end of the delay period (Hofmeister (¶0055, fig. 7B), user can lift up finger and move to select the activated funcation. The secondary user interface is delayed for a predetermined period of time before it is turned back to a flap).

As Claim 39, besides Claim 31, Farraro in view of Teng in further view of Hofmeister teaches	 wherein the activated components include an order entry component (Farraro (¶0030 line 11-14, fig. 7), activated component includes a bid functionality).

As Claim 40, besides Claim 31, Farraro in view of Teng in further view of Hofmeister teaches wherein the first detected gestural input includes a multi-touch interaction (Hofmeister (¶0051, fig. 6D, ¶0065, icons, controls, functions), user interact with activated components such as the exit button using a finger on different hand during the continued hold of the activation control (the flap) by the first hand).

Response to Arguments
Claim rejections under 35 U.S.C. §101 or §103:
	As Claims 28-40, Applicants argues that Farraro, Teng and Hofmeister do not disclose “unlocked and enabled for user interaction only during the continuous hold of the single activation control” (second paragraph of page 8 in the remarks).

    PNG
    media_image1.png
    59
    630
    media_image1.png
    Greyscale



As Claims 28-40, Applicants argues that Hofmeister do not disclose “the lockable portion of the user interface to enable user interaction … single activation control” and teaches away from a single activation control (last paragraph of page 8 in the remarks).

    PNG
    media_image2.png
    191
    649
    media_image2.png
    Greyscale

	Applicants’ arguments are not persuasive because the Claims does not exclude the additional step. The single activation control (the flap in Teng and Hofmeister) is only for “enabl[ing] user interaction with activated components (applicants’ independent Claims)”. Hofmeister does not teaches away because the teaching of Hofmeister does not impair the operations of other references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2142